Citation Nr: 0827178	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to March 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 Memorandum Decision of the U.S. 
Court of Appeals for Veterans Claims (Court).

In a November 2005 decision, the Board denied entitlement to 
service connection for a cervical spine disorder.  The 
veteran appealed the Board's decision to the Court.  In the 
January 2008 Memorandum Decision, the Court reversed a 
portion of the Board's decision and remanded the claim back 
to the Board.  

Prior to filing his appeal with the Court, the veteran was 
afforded a personal hearing before the undersigned Veterans 
Law Judge in May 2005.  A transcript of the hearing is of 
record.  A transcript of the veteran's February 2003 hearing 
before a Decision Review Officer (DRO) is also of record.  


FINDING OF FACT

There is no clear and unmistakable evidence that the 
veteran's pre-existing cervical spine disorder was not 
aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for a cervical spine disorder, which represents a 
complete grant of the benefit sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to 
discuss whether VA has complied with its duties to notify and 
assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The veteran seeks service connection for a cervical spine 
disorder.  To establish service connection for a claimed 
disability, the evidence must demonstrate that a disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b).  
A "[h]istory of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this 



rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness 
by clear and unmistakable evidence that 
the veteran's disability was both pre-
existing and not aggravated by service.  
The government may show a lack of 
aggravation by establishing that there 
was no increase in disability during 
service or that any "increase in 
disability [was] due to the natural 
progress of the" pre-existing 
condition.  38 U.S.C. § 1153 (West 
2002).  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under 38 
U.S.C.A. § 1111, the veteran's claim is 
one for service connection.  

On the other hand, if a pre-existing 
disorder is noted upon entry into 
service, the veteran cannot bring a 
claim for service connection for that 
disorder, but the veteran may bring a 
claim for service-connected aggravation 
of that disorder.  In that case 38 
U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack 
of aggravation by establishing "that 
the increase in disability is due to 
the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 
3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre- existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The law further provides that the burden of showing 
a pre-existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In this case, the Board must first determine whether the 
presumption of soundness applies.  The veteran was afforded a 
pre-induction examination that was conducted on January 21, 
1969.  No cervical spine abnormalities were noted on 
examination, nor did the veteran report any symptoms of a 
cervical spine disability.  Although the veteran did not 
enter service until approximately one year later, on January 
22, 



1970, as there was no indication at that time of any defects 
of the cervical spine, the Board finds that the presumption 
of soundness attaches in this case.  

Having found that the veteran is entitled to the presumption 
of soundness, the Board must now determine whether the 
established presumption has been rebutted.  In addressing the 
first prong, the Board finds that the evidence of record 
clearly and unmistakably indicates that the veteran had a 
pre-existing cervical spine disorder.  This determination is 
based on the service treatment records, which reveal that the 
veteran sustained an injury to his cervical spine as a result 
of a motor vehicle accident on July 20, 1969, prior to his 
entry into service.  See January 1970 record from Dr. R.L. 
Smith.  Moreover, a February 1970 Medical Board Proceedings 
record indicates that the veteran was diagnosed with 
instability of C-1 on C-2 vertebra due to trauma, which had 
existed prior to service (EPTS).  

In addressing the second prong, the Board finds that there is 
not clear and unmistakable evidence that the pre-existing 
cervical spine disorder was not aggravated during service.  
This finding is based on the Court's Memorandum Decision, in 
which the Court determined that the Board had failed to meet 
the clear and unmistakable evidence standard required to 
rebut the presumption of aggravation, reversed the Board's 
prior determination that there was clear and unmistakable 
evidence the veteran's pre-existing cervical spine disorder 
was not aggravated, and remanded the claim for the entry of a 
finding of aggravation.  

In light of the foregoing, there is no clear and unmistakable 
evidence that the pre-existing cervical spine disorder was 
not aggravated by service.  The presumption of soundness has 
not been rebutted.  During service, the veteran was shown to 
have instability of C-1 on C-2 vertebra.  The Board, 
therefore, finds that a cervical spine 


disorder was incurred in service.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).


ORDER

Service connection for a cervical spine disorder is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


